The infant plaintiff was injured when his nose came in contact with the glass top of a counter in the defendant’s banking house. The top is alleged to have had a broken jagged edge. On the verdict of a jury the infant recovered a judgment for the injuries suffered and the father in the companion action recovered for medical expenses and loss of services. Judgment reversed on the law and the facts, with costs, and the complaint dismissed on the law, with costs. There was no notice, either actual or constructive, of a dangerous condition, described in the complaint as a glass counter with “ a jagged edge.” Defendant’s motion for the direction of a verdict should have been granted. Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ., concur.